DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6-10 are objected to because of the following informalities:  
Claim 6 should be ended with a period.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 12-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10, 11-19, respectively, of U.S. Patent No. 10,972,139 (hereinafter ‘139) in view of Coan et al. (US 2013/0094550) (hereinafter Coan)
Present application
Patent 10,972,139
Claim 1:
using a digital-to-analog converter (DAC), a plurality of radio frequency (RF) signals for transmission; 
a plurality of multiplication/accumulation units (MAC units), including: first MAC units of the plurality of MAC units configured to mix the plurality of RF signals received via a receive path of the transceiver as feedback and signaling that is based on respective outputs of the first MAC units using a plurality of coefficients to generate first intermediate processing results; and 
additional MAC units of the plurality of MAC units, the additional MAC units configured to mix the first intermediate processing results and signaling that is based on respective outputs of the respective additional MAC units using additional coefficients of the plurality of coefficients to generate filter coefficient data; and 
a digital filter configured to filter signals prior to an input to the DAC in accordance with the filter coefficient data calculated using the plurality of MAC units.

using a power amplifier, a plurality of radio frequency (RF) signals for transmission; 

a plurality of multiplication/accumulation units (MAC units), including: first MAC units of the plurality of MAC units configured to mix the plurality of RF signals received via a receive path of the transceiver as feedback and signaling that is based on respective outputs of the first MAC units using a plurality of coefficients to generate first intermediate processing results; and 
additional MAC units of the plurality of MAC units, the additional MAC units configured to mix the first intermediate processing results and signaling that is based on respective outputs of the respective additional MAC units using additional coefficients of the plurality of coefficients to generate filter coefficient data; and 
a digital filter configured to filter signals prior to an input to the power amplifier in accordance with the filter coefficient data calculated using the plurality of MAC units.
‘139 differs from the claimed invention in that it “using a power amplifier” while the present application “using a digital-to-



The apparatus of claim 1, wherein the digital filter is further configured to provide output data as a compensated plurality of RF signals, the output data based partly on the filter coefficient data.

Claim 2:
The apparatus of claim 1, wherein the digital filter is further configured to provide output data as a compensated plurality of RF signals, the output data based partly on the filter coefficient data.


The apparatus of claim 1, wherein a recurrent neural network (RNN) is configured to provide the filter coefficient data to the digital filter.
Claim 3:
The apparatus of claim 1, wherein a recurrent neural network (RNN) is configured to provide the filter coefficient data to the digital filter.
Claim 4:
The apparatus of claim 3, wherein the RNN is configured receive the plurality of RF signals as feedback via the receive path of the transceiver.
Claim 4:
The apparatus of claim 3, wherein the RNN is configured receive the plurality of RF signals as feedback via the receive path of the transceiver.
Claim 5:
The apparatus of claim 1, further comprising: a switch coupled to the transceiver and configured to: activate a switch path that provides the plurality of RF signals as the feedback from a transmit path of the transceiver via the receive path of the transceiver.

Claim 5:
The apparatus of claim 1, further comprising: a switch coupled to the transceiver and configured to: activate a switch path that provides the plurality of RF signals as the feedback from a transmit path of the transceiver via the receive path of the transceiver.

Claim 6:
The apparatus of claim 5, wherein the switch is further configured to: receive a selection signal indicating whether the switch path is to be activated, the selection signal based at least in part on a transmission time interval (TTI) of a time-division duplex (TDD) configured radio frame

Claim 6:
The apparatus of claim 5, wherein the switch is further configured to: receive a selection signal indicating whether the switch path is to be activated, the selection signal based at least in part on a transmission time interval (TTI) of a time-division duplex (TDD) configured radio frame

Claim 7:
The apparatus of claim 6, wherein the selection signal indicating the switch path is to be activated is based at 


The apparatus of claim 6, wherein the selection signal indicating the switch path is to be activated is based at 


The apparatus of claim 6, wherein the selection signal indicating the switch path is to be deactivated is based at least in part on a downlink TTI of the TDD configured radio frame.

Claim 8:
The apparatus of claim 6, wherein the selection signal indicating the switch path is to be deactivated is based at least in part on a downlink TTI of the TDD configured radio frame.

Claim 9:
The apparatus of claim 6, wherein the switch is further configured to, responsive to the selection signal indicating the switch path is to be activated, activate the switch path that provides feedback via the receive path of the transceiver, and wherein the receive path of the transceiver is coupled to the transmit path of the transceiver when the switch path is activated.
Claim 10:
The apparatus of claim 6, wherein the switch is further configured to, responsive to the selection signal indicating the switch path is to be activated, activate the switch path that provides feedback via the receive path of the transceiver, and  71 4815-0339-8827\11P284510.US.01 Non Provisional Application wherein the receive path of the transceiver is coupled to the transmit path of the transceiver when the switch path is activated.
Claim 10:
The apparatus of claim 6, wherein the switch is further configured to deactivate the switch path responsive to the selection signal indicating the switch path is to be deactivated.
Claim 11:
The apparatus of claim 6, wherein the switch is further configured to deactivate the switch path responsive to the selection signal indicating the switch path is to be deactivated.
Claim 12:
The apparatus of claim 1, wherein the plurality of RF signals include data indicative of at least one of a livestock status, a water usage status, an agricultural 

The apparatus of claim 1, wherein the plurality of RF signals include data indicative of at least one of a livestock status, a water usage status, an agricultural 

An apparatus, comprising: a plurality of transceivers each configured to provide a respective signal of a plurality of signals to a respective antenna of a plurality of antennas; a plurality of digital-to-analog converters (DACs) configured to receive respective signals and to convert the respective signals to generate respective converted signals; a processor comprising a recurrent neural network (RNN) configured to generate filter coefficient data according to the respective converted signals; and a filter configured to filter signals prior to a respective input of a DAC of the plurality of DACs in accordance with the filter coefficient data.
Claim 13:
An apparatus, comprising: a plurality of transceivers each configured to provide a respective signal of a plurality of signals to a respective antenna of a plurality of antennas; a plurality of power amplifiers configured to receive respective signals and to amplify the respective signals to generate respective amplified signals that each include a portion of nonlinear power amplifier noise; a processor comprising a recurrent neural network (RNN) configured to generate filter coefficient data according to the respective amplified signals; and a filter configured to filter signals at an input to the plurality of power amplifiers in accordance with the filter coefficient data.
Note: see claim 1 above for similar rationale. 
Claim 14:
The apparatus of claim 13, wherein the RNN comprising: 86 4834-4270-3546\7P284511.US.01 Non Provisional Application a plurality of processing units configured for bit manipulation and configured to receive the respective amplified signals; and a plurality of multiplication/accumulation (MAC) units, each MAC unit configured to generate a plurality of noise processing results based on the respective converted 

The apparatus of claim 13, wherein the RNN comprising: a plurality of processing units configured for bit manipulation and configured to receive the respective amplified signals; and a plurality of multiplication/accumulation (MAC) units, each MAC unit configured to generate a plurality of noise processing results based on 72 4815-0339-8827\11P284510.US.01 Non Provisional Application the respective amplified 

The apparatus of claim 14, wherein the RNN further comprising: a plurality of memory look-up units (MLUs) configured to store and provide respective noise processing results, wherein a portion of the plurality of the MLUs configured to provide output data based on the respective converted signals being mixed using a plurality of coefficients.
Claim 15:
The apparatus of claim 14, wherein the RNN further comprising: a plurality of memory look-up units (MLUs) configured to store and provide respective noise processing results, wherein a portion of the plurality of the MLUs configured to provide output data based on the respective amplified signals being mixed using a plurality of coefficients.
Claim 16:
The apparatus of claim 15, further comprising: a plurality of delay units, each delay unit associated with a respective MAC unit and configured to provide the delayed versions of respective outputs of the plurality of MAC units based on a portion of the respective noise processing results provided by respective MLUs of the plurality of MLUs.

Claim 16:
The apparatus of claim 15, further comprising: a plurality of delay units, each delay unit associated with a respective MAC unit and configured to provide the delayed versions of respective outputs of the plurality of MAC units based on a portion of the respective noise processing results provided by respective MLUs of the plurality of MLUs.

Claim 17:
The apparatus of claim 13, further comprising: a plurality of switches, each switch configured to: activate a respective switch path that provides the respective amplified signal from a respective transmit path of a respective transceiver to the RNN via a receive path of that transceiver or via a respective 


The apparatus of claim 13, further comprising: a plurality of switches, each switch configured to: activate a respective switch path that provides the respective amplified signal from a respective transmit path of a respective transceiver to the RNN via a receive path of that transceiver or via a respective 


The apparatus of claim 13, wherein the apparatus implements an Internet-of-Things (IoT) smart home device, an IoT agricultural device or an IoT industrial device.
Claim 18:
The apparatus of claim 13, wherein the apparatus implements an Internet-of-Things (IoT) smart home device, an IoT agricultural device or an IoT industrial device.
Claim 19:
A method, comprising: 
generating, in a transmit path of a transceiver, a first transmission signal based partly on a first input signal to be transmitted, wherein generating the transmission signal comprises converting the first transmission signal using a digital-to-analog converter (DAC); calculating, at a recurrent neural network (RNN) coupled to the transmit path via a switch path, first processing results based on the first transmission signal as input data and delayed versions of respective outputs of a first plurality of multiplication/accumulation processing units (MAC units) with a plurality of coefficients; calculating, at the RNN, output data based on the first processing results and delayed versions of respective outputs of a respective additional plurality of MAC units with an additional plurality of coefficients; and filtering a 

A method, comprising:  73 4815-0339-8827\11P284510.US.01 Non Provisional Application 
generating, in a transmit path of a transceiver, a first transmission signal based partly on a first input signal to be transmitted, wherein generating the transmission signal comprises amplifying the first transmission signal using a power amplifier; providing, after activating a switch path, the first transmission signal as feedback from the transmit path of a transceiver to a recurrent neural network (RNN) via a receive path of the transceiver; mixing, at the RNN, the feedback as input data using a plurality of coefficients and additional plurality of coefficients, wherein mixing the input data comprises: calculating first processing results based on the input data and delayed versions of respective outputs of a first plurality of multiplication/accumulation processing units (MAC units) with the plurality of coefficients; and 
Note: see corresponding claim 1 above for similar rationale.


Allowable Subject Matter
Claims 11, 20-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Boybat Kara et al. (US 2019/0122105)
Megretski et al. (US 2022/0036176)
Luo et al. (US 11,159,188)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040. The examiner can normally be reached 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAC V HA/Primary Examiner, Art Unit 2633